Name: Council Regulation (EEC) No 1686/84 of 14 June 1984 amending Regulation (EEC) No 866/84 as regards the use of inward processing arrangements in the case of whey
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 No L 1 59/50 Official Journal of the European Communities 15 . 6. 84 COUNCIL REGULATION (EEC) No 1686/84 of 14 June 1984 amending Regulation (EEC) No 866/84 as regards the use of inward processing arrangements in the case of whey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Articles 12(2) and 18(1 ) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 866/84 (3) prohibits, for a two-year period, the use of inward processing arrangements in respect of the products specified in Article 1 of Regulation (EEC) No 804/68 when they are intended for the manufacture of the products referred to in that Article or of goods listed in the Annex to that Regulation ; Whereas liquid or concentrated whey was for several years imported from Austria under inward processing arrangements with a view to being processed into derived products (in particular powdered lactose and whey), which were then re-exported to Austria or other non-member countries ; whereas the use of inward processing arrangements in respect of whey is unlikely to pose a threat to the disposal of products of Commu ­ nity origin ; whereas that product should no longer be covered by the exclusion from inward processing arrangements, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 1 (1 ) of Regulation (EEC) No 866/84 : The use of inward processing arrangements shall not, however, be prohibited in respect of whey falling within subheadings 04.01 A I and 04.02 A I of the Common Customs Tariff when it is processed into products falling within subheading 04.02 A I, 17.02 A and 21.07 F I and into lactal ­ bumin falling within subheading 35.02 A.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels,' 14 June 1984. For the Council The President M. ROCARD (') OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 90, 1 . 4. 1984, p . 10 . 0 OJ No L 90, 1 . 4. 1984, p . 27.